Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142523                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142523
                                                                    COA: 293325
                                                                    Benzie CC: 07-002025-FC
  DENNIS BRADFORD KING,
           Defendant-Appellant.

  _________________________________________/

         By order of May 24, 2011, the application for leave to appeal the December 14,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  Davis v United States, cert gtd ___ US ___; 131 S Ct 502; 178 L Ed 2d 368 (2010). On
  order of the Court, the case having been decided on June 16, 2011, Davis v United States,
  ___ US ___; 131 S Ct 2419; ___ L Ed 2d ___ (2011), the application is again considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2011                       _________________________________________
           p0718                                                               Clerk